DETAILED ACTION
The instant application having Application No. 16/408,932 filed on 10 May 2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 30 May 2018 (US 62/677,753) and 11 May 2018 (US 62/670,580).

Drawings
The applicant’s drawings submitted on 10 May 2019 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 14 recites the limitation "the second elastic member" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claims 14 does not depend from claim 13 where the second elastic member was introduced. Appropriate correction is required, such as changing the dependency of claim 14 from 12 to 13. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-7 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Park et al. USPGPub 2016/0025951 (hereafter Park).
Regarding claim 1, Park teaches (Figs. 1, 2 and 8) “An optical member driving mechanism (1000), comprising: a fixed portion (see parts below), comprising: 

a frame (140), disposed in the first containing space (140 is inside 300 see Fig. 1), having a second containing space (space inside 140); 
a circuit component (170) disposed in the frame (see Fig. 8 and description thereof in paragraph 0154); and 
a base (210) connected to the housing (see Fig. 1); 
a movable portion (at least 110 and 120), movably connected to the fixed portion, carrying an optical member (that is where the lens resides), wherein the top wall is perpendicular to an optical axis of the optical member (see Fig. 2), and the sidewalls extend from the top wall along the optical axis (see Fig. 2); and 
a driving assembly (130 and 120) driving the movable portion to move relative to the fixed portion (this is what the magnets and coils do), wherein the driving assembly is electrically connected to the circuit component (paragraph 0101), and the driving assembly is partially disposed in the second containing space (at least 120 is in the second containing space in that it is interior to the frame 140).”
Regarding claim 2, Park teaches (Figs. 2 and 3) “The optical member driving mechanism as claimed in claim 1, further comprising a first elastic member (150) elastically connected to the movable portion and the fixed portion (this is what the elastic members are for), wherein the frame further comprises a first surface (topmost surface of 140 on the tops of the protrusions therefrom) and a second surface (surface of the rim of 140 from which the protrusions protrude), the first surface and the second surface face the top wall (see Fig. 2), a distance between the first surface and the top wall is shorter than a distance between the second surface and the top wall (see Fig. 2), and the first elastic member is disposed on the second surface (see Fig. 3).
Regarding claim 4, Park teaches “The optical member driving mechanism as claimed in claim 2, further 2 comprising a second elastic member (160) elastically connected to the movable portion and the fixed portion (this is what the elastic members are for), wherein the frame further comprises a third surface facing the base (bottom surface of 140), and the second elastic member is disposed on the third surface (see Figs. 2 and 10A).”
Regarding claim 6, Park teaches “The optical member driving mechanism as claimed in claim 1, wherein the frame further comprises a plurality of protruding portions (the four columns of 140 which protrude from the bottom of the top rim of 140), and the second containing space is located between the protruding portions (see e.g. Fig. 2).”
Regarding claim 7, Park teaches “The optical member driving mechanism as claimed in claim 1, further comprising a position-sensing assembly (180 and 190) comprising a reference member (190) and a position sensor (180), wherein the frame is partially located between the reference member and the position sensor (see e.g. Figs. 2 and 8).”
Regarding claim 12, Park teaches (Figs. 1, 2, and 8) “An optical member driving mechanism (1000), comprising: 
a fixed portion (see parts below), comprising: 
a housing (300) comprising a top wall and a plurality of sidewalls (top wall and sidewalls of 300 see Fig. 2), wherein a first containing space is formed by the sidewalls and the top wall (the accommodation space inside 300); 
a frame(140), disposed in the first containing space(140 is inside 300 see Fig. 1); 
a circuit component (170) disposed in the frame (see Fig. 8 and paragraph 0154); and 
a base (210) fixedly connected to the housing (see Fig. 1); 
a movable portion (at least 110 and 120), movably connected to the fixed portion, carrying an optical member (that is where the lens resides) with an optical axis, wherein the top wall is 
a first elastic member (150 or 160), disposed on the frame, electrically connected to the circuit component (0101), wherein the first elastic member has a plate structure (see e.g. Fig. 2), and a thickness direction of the first elastic member is parallel to the optical axis (see Fig. 2); and 
a driving assembly (120 and 130), driving the movable portion to move relative to the fixed portion (this is what the magnets and coils do), electrically connected to the circuit component (see e.g. paragraph 0101).”
Regarding claim 13, Park teaches “The optical member driving mechanism as claimed in claim 12, further comprising a second elastic member (150) located between the housing and the frame, wherein a size of the frame is greater than or equal to a size of the second elastic member as viewed in a direction that is perpendicular to the optical axis (best seen in Fig. 3).”
Regarding claim 14, Park teaches “The optical member driving mechanism as claimed in claim 12, wherein as viewed in the optical axis, two sides of the frame at least partially overlap with the second elastic member (see Fig. 3), and the sides are opposite sides of the frame (see Fig. 3).”

Allowable Subject Matter
Claims 3, 5, 8-11 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 3, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the housing 
Regarding claim 5, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the circuit component is partially exposed from the third surface and is electrically connected to the second elastic member, and the driving assembly is electrically connected to the circuit component via the second elastic member.”
Regarding claim 8, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the optical axis is offset from a geometry center of the housing.”
Regarding claim 9, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the frame is substantially C-shaped and forms an opening, the frame further comprises three rims, and the second containing space is formed by the rims.”
Claim 10 depends on claim 9 and is allowable for at least the reasons stated above. 
Regarding claim 11, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the housing further comprises a plurality of bonding portions disposed on a bottom  surface of the housing, the base further comprises a plurality of recesses around the base, and when the housing and the base are bonded together, the bonding portions each are bonded to the recesses.”
Regarding claim 15, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the movable portion further comprises a plurality of stopping portions protruding from the movable portion towards the base, the stopping portions comprises a first stopping portion and a second stopping 
Regarding claim 16, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole:  “the housing has a plurality of holes, and the positioning columns each are disposed in the holes.”
Regarding claim 17, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “the top surface of the protruding portion is level with the top surface of the second elastic member.”
Regarding claim 18, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the frame further comprises a protruding column and a hole located on a surface of the frame, the surface faces the base, and the first elastic member is connected to the frame via the protruding column and the hole.”
Regarding claim 19, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the driving assembly further comprises two driving coils and a connecting wire connected to the driving coils, the connecting wire and the circuit component at least partially overlap as viewed in a direction that is perpendicular to the optical axis, and the connecting wire and the circuit component are located on opposite sides of the movable portion.”
Regarding claim 20, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the frame further comprises a plurality of positioning structure abutting the driving assembly, and the driving assembly is located between the positioning structure and the housing.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872